Judgment of conviction and order affirmed. All concur, except Harris, J., who dissents and votes for reversal and dismissal of the indictment on the ground that the evidence does not support a finding that the defendant had knowledge of any gambling or of the gambling devices being on the premises at the time mentioned in the indictment, and Larkin, J., not voting. (The judgment convicts defendant of violation of section 973 of the Penal Law. The order denies a motion for a new trial.) Present — Taylor, P. J., Dowling, Harris, McCurn and Larkin, JJ.